

114 HR 6441 IH: Video Visitation in Prisons Act of 2016
U.S. House of Representatives
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6441IN THE HOUSE OF REPRESENTATIVESDecember 6, 2016Ms. Duckworth introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the regulation of video visitation services by the Federal Communications Commission
			 generally, to establish criteria for the provision of video visitation
			 services by the Bureau of Prisons, and for other purposes.
	
 1.Short titleThis Act may be cited as the Video Visitation in Prisons Act of 2016. 2.FCC regulation of video visitation service and inmate calling service (a)In generalNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall promulgate regulations with respect to video visitation service, and amend its regulations with respect to inmate calling service (as necessary), to ensure that all charges, practices, classifications, and regulations for and in connection with video visitation service and inmate calling service are just and reasonable.
 (b)Requirements for regulationsThe regulations promulgated under subsection (a) shall include the following: (1)Caps on the rates (and any related fees or charges) that a provider of a covered service may charge for such service.
 (2)A prohibition against a provider of a covered service charging a flat rate for a call, regardless of the duration of the call.
 (3)A prohibition against a provider of a covered service requiring a correctional facility to restrict in-person visitation as a condition of providing such service in such facility.
 (4)A requirement that a provider of a covered service certify annually to the Commission that such provider is in compliance with the prohibition under paragraph (3). If such provider is subject to the annual reporting and certification requirement of section 64.6060 of title 47, Code of Federal Regulations, the certification required under this paragraph shall be included as part of the certification required by such section.
 (5)A prohibition against a provider of a covered service offering or entering into an agreement to provide a covered service as part of a bundle of services that includes any service that is not a communications service.
 (6)Requirements for the offering or entering into an agreement to provide a covered service as part of a bundle of services that ensure that correctional facilities are able to review each service separately during the request for proposals process.
 (7)With respect to video visitation service, quality standards that are the best commercially available for effective human communication by video. In developing such standards, the Commission shall seek comments that review the academic literature regarding the appropriate thresholds for effective human communication by video.
 (c)ApplicabilityThe regulations promulgated under subsection (a) shall apply to interstate service, intrastate service, and international service. In promulgating such regulations, the Commission may provide for different requirements for interstate service, intrastate service, and international service.
 (d)DefinitionsIn this section: (1)CallThe term call means a voice or video call using a covered service. Such term includes any other session of use that is similar to a telephone call.
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)Covered serviceThe term covered service means an inmate calling service or a video visitation service.
 (4)Video visitation serviceThe term video visitation service means a service that allows inmates to make video calls to individuals outside the correctional facility where the inmate is being held, regardless of the technology used to deliver the service. A video visitation service may be classified as an inmate calling service, as the Commission considers appropriate.
 (5)Additional definitions from regulationsThe terms correctional facility, inmate, and inmate calling service have the meanings given such terms in section 64.6000 of title 47, Code of Federal Regulations. 3.Bureau of Prisons OversightChapter 301 of title 18, United States Code, is amended—
 (1)by adding at the end the following:  4015.Video visitation (a)In generalThe Director of the Bureau of Prisons shall take such actions as may be necessary to ensure that, in the case of any prisoner in the custody of the Bureau of Prisons, video visitation is available subject to the following:
 (1)Video visitation may be used only to supplement, not supplant, in-person visitation. (2)Any equipment or area made available for purposes of video visitation shall maximize privacy to the extent practicable, and shall include measures to ensure the operability of the equipment by visitors, including children.
 (3)In entering into any agreement to provide covered services, the Director— (A)shall give priority to bids submitted that require the purchase of equipment for video visitation;
 (B)may not enter into any agreement including a term providing for— (i)any services other than those that are minimally required by the Director;
 (ii)any authority to a person other than a corrections officer to make a determination that affects the terms of a prisoner’s imprisonment, including visitation schedules or ability of a person to move about within a correctional facility; or
 (iii)a covered service as part of a bundle of services that includes any service that is not a covered service; and
 (C)may not enter into any agreement that does not include terms requiring— (i)that the service provider provide a list of each video visitation and each individual fee charged to the visitor and the prisoner;
 (ii)that the service provider offer a minimum number of free visits each month based on good behavior (as determined by the head of the correctional facility wherein the service is provided); and
 (iii)that the service provider submit quarterly reports including such information as the Director may require to ensure compliance with the terms of this section.
 (b)DefinitionIn this section, terms used have the meanings given such terms in section 2(d) of the Video Visitation in Prisons Act of 2016, except that, for purposes of this section, the term video visitation service includes a service that allows the use of videoconferencing or analog closed circuit television systems and software to allow inmates and visitors to visit at a distance with an inmate in a correctional facility.; and
 (2)in the table of sections, by adding at the end the following:   4015. Video visitation.. 